Concurring Opinion by
Montgomery, J.:
I readily concur not only for the reasons stated in the opinion of Judge Watkins but for the additional reason that the Bylaws of the Local Union must give way to the Bylaws of the International Union on the point involved. Riverside Lodge No. 164 et al. v. Amalgamated Association of Iron, Steel and Tin Workers of North America et al., 13 F. Supp. 873. The latter gives the right to automatic reinstatement if the International’s monthly assessment is paid within thirty days. The claimant in this case tendered the assessment within that period. Since the Local Union was acting merely as the agent for the International in collecting these assessments, its effort to take away the *331right of automatic reinstatement and impose an unreasonable fine for that privilege would be void, in my opinion.
For that reason, the claimant was in good standing and not in a “voluntary quit” status when he was denied re-employment. The unauthorized act of the Local as agent for the International in refusing to accept his payment could not have the effect of disqualifying him for re-employment.